        Case 3:19-cv-00323-PSH Document 11 Filed 06/11/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION
                                                                                   26.6858
_______________________________________________________

BRUCE GRIER,

  PLAINTIFF,

VS.                                                   NO. 3:19-cv-00323 PSH

STEPHEN DAUGHERTY AND
J&H TRUCKING, INC.,

  DEFENDANTS.

                 ORDER ON MOTION FOR PROTECTIVE
      ORDER (D. E. 10) REGARDING PLAINTIFF’S MEDICAL RECORDS


      Defendants moved for the entry of a Protective Order (Docket Entry No. 10)

regarding medical records of the Plaintiff for the purpose of satisfying the requirements

under the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”), so

that medical records may be subpoenaed according to the Federal Rules of Civil

Procedure.    Counsel for the parties consulted; Plaintiff’s counsel does not oppose the

entry of the Protective Order.

      IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that:

      The Defendants shall be permitted to acquire medical records through subpoena

duces tecum served upon the appropriate medical records custodians as provided under

the Federal Rules of Civil Procedure, subject to the following two requirements:

      (1)    The parties are prohibited from using or disclosing the protected health

             information acquired through subpoena for any purpose other than the

             present litigation for which the information is requested; and
 Case 3:19-cv-00323-PSH Document 11 Filed 06/11/20 Page 2 of 2



(2)   The parties are required to return the information to the medical provider

      from which the medical records are subpoenaed, or destroy the health

      information (including all copies made) at the end of the litigation,

      proceeding or a time designated by the parties.


                                 ________________________________
                                 MAGISTRATE JUDGE PATRICIA S. HARRIS

                                 DATE: June 11, 2020




                                    2
